46 F.3d 1136
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Aston LOWE, Appellant,v.UNITED STATES of America, Appellee.
No. 94-3170.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 8, 1995.Filed:  February 13, 1995.

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Aston Lowe appeals from the district court's1 order denying his 28 U.S.C. Sec. 2255 motion alleging ineffective assistance of counsel for failing to object to his two-level sentence enhancement for obstruction of justice under U.S.S.G. Sec. 3C1.1 (1990).  We have carefully reviewed the record and the parties' briefs and conclude that Lowe was not entitled to an evidentiary hearing and that the district court's decision was clearly correct.  As no error of law appears, we affirm the judgment of the district court for the reasons set forth in its opinion.  See 8th Cir.  R. 47B. We deny Lowe's motion for appointment of counsel.



1
 The Honorable Robert G. Renner, Senior United States District Judge for the District of Minnesota